Stockton, J.
— There was no service in this case as required by the Code, (section 1721), sufficient to give the court jurisdiction, or to authorize judgment against defendant. If not found, the defendant may be served by leaving a copy of the notice -at his usual place of residence, with some member of his family, more than fourteen years of age. The return must state the time and manner of service — at whose house it was left — and the name of the person with whom it was left — or a sufficient reason must be given for omitting so to do. Where these requirements of the statute, as to the service, are not observed, the defendant is not in court, and any judgment against him is erroneous, and must be reversed. Pilkey v. Gleason, 1 Iowa, 85.
Judgment reversed.